Court of Vice Admiralty The aforegoing Libel being read and Gideon Cornell Abraham Borden, Jonathan Marsh, Jonathan Bowers and Gideon Wanton Junr (who were all legally cited) being Solemnly call’d to come into Court and make answer to the sa Libel, but did not appear: which default I conceive to be a Confession that they together with the sa Henry Bowers are Joynt owners of the sa Brigantine Swansey, and that the wages Libel’d for are justly due and that they the sa owners are Jointly Liable to the payment thereof: It is therefore Consider’d and Decreed that they the sa George Williams and Casey Cabenough have and Recover of the sa Owners = that is to say the sa George Williams the Sum of Seventy Eight Pounds Twelve Shillings in Bills of Credit of the old Tenor for the remainder of his wages and the sa Casey Cabenock the Sum of Sixty Nine Pounds Ten Shillings of Like Bills of Credit for the remainder of his wages and that the sa Owners pay Cost of Court.
S Wickham Dep* Judge
Court of Vice Admiralty
Fees on Libel Geo: Williams etc.
vs Gidn Cornel and others Viz*
Drawing Libel and Ad: Fee £ 3-io
Filing and allowing D° Citation and service 2.10
Citation and service 1.16
.
Bale Bond 1.10.
Decree etc 6.
Filing papers etc .16-
£15- 2.
Judges £ 6.10
Advo 3.10
Regr 3.10
Mar1 1.12
£*5- 2